Exhibit 10.2

AMENDMENT 2015-1

TO THE

DEVON ENERGY CORPORATION

INCENTIVE SAVINGS PLAN

The Devon Energy Corporation Incentive Savings Plan (the “Plan”) is amended
effective as of April 1, 2015, or such later date as of the occurrence of the
“Closing” of the “Transactions” as defined under the Contribution, Conveyance
and Assumption Agreement by and between Devon Gas Services, L.P. and EnLink
Midstream Partners, LP, dated as of March 23, 2015, as follows:

1. A new Appendix I (“Special Provisions for Employees Transferring to EnLink
Midstream Operating, LP in Connection with the Contribution of the Victoria
Express Pipeline”) is hereby added at the end of the Plan as follows:

“APPENDIX I

SPECIAL PROVISIONS FOR EMPLOYEES TRANSFERRING

TO ENLINK MIDSTREAM OPERATING, LP IN CONNECTION WITH

THE CONTRIBUTION OF THE VICTORIA EXPRESS PIPELINE

This Appendix I shall apply with regard to those Employees who (a) transfer to
EnLink Midstream Operating, LP in connection with the closing of the transaction
set forth in the Victoria Express Pipeline Contribution Agreement (as defined in
Section 3 of this Appendix); and (b) cease being Eligible Employees upon such
transfer.

1. Transfer of Employees to EnLink Midstream Operating, LP. Each Victoria
Express Pipeline Transferring Employee (as defined in Section 3 of this
Appendix) shall cease to be an Eligible Employee on his Severance from Service
in accordance with the terms of the Plan. The provisions of the Plan shall apply
to such Victoria Express Pipeline Transferring Employee, except as provided in
this Appendix.

2. Special Conditions. Notwithstanding the provisions of the Plan, the following
provisions shall apply:

 

  (a) Special Vesting for Victoria Express Pipeline Transferring Employees. A
Victoria Express Pipeline Transferring Employee shall have a fully (100%) vested
and nonforfeitable interest in the portion of his Account that is subject to the
vesting schedule described in Section 7.02(a) of the Plan.

3. Definitions. For purposes of this Appendix I, the following terms shall have
the following meanings:

 

  (i)

“Victoria Express Pipeline Contribution Agreement” shall mean the Contribution,
Conveyance and Assumption Agreement by and



--------------------------------------------------------------------------------

  between Devon Gas Services, L.P. and EnLink Midstream Partners, LP, dated as
of March 23, 2015.

 

  (ii) “Victoria Express Pipeline Transferring Employee” shall mean a
Participant who is (A) an Employee on the “Closing Date” of the “Transactions,”
each as defined under the Victoria Express Pipeline Contribution Agreement; and
(B) a “Transferring Employee,” as defined in the Victoria Express Pipeline
Contribution Agreement.”

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Devon Energy Corporation (acting through its authorized
delegate) has caused this Amendment 2015-1 to the Devon Energy Corporation
Incentive Savings Plan to be executed this 15th day of April 2015.

 

DEVON ENERGY CORPORATION By:

/s/ Frank W. Rudolph

Name: Frank W. Rudolph Title: Executive Vice President Human Resources

[Signature Page to Amendment 2015-1 to the Devon Energy Corporation Incentive
Savings Plan]